Citation Nr: 0816745	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability of the 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  He also had additional periods of active duty for 
training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) that denied service connection for each 
disability at issue.  This case was previously before the 
Board in December 2006, at which time it was remanded to 
ensure due process and for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  PTSD, if present, is not due to an in-service stressor.

2.  Tinnitus was initially manifested many years after 
service, and there is no competent medical evidence linking 
it to service.

3.  The veteran's current disability of the spine was 
initially documented following service, and there is no 
competent medical evidence to relate it to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  A disability of the spine was not incurred in or 
aggravated by active service or active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a December 2001 letter, the RO advised the 
veteran of the evidence needed to substantiate a claim for 
service connection and the types of evidence he should 
submit.  In a November 2007 letter, the RO advised the 
veteran what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran submit any further evidence 
in his possession that pertains to the claim.  The veteran 
was also advised of the evidence needed to establish a 
disability rating and effective date in that letter.  The 
veteran was given 60 days to respond, but no response or 
additional evidence was provided.  In January 2008 the 
veteran's representative indicated the case was ready for 
certification to the Board.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private medical records, VA medical 
records, the reports of VA examination, and information from 
a pharmacy. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, submitting lay statements 
and advising the VA of medical records.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Sanders, supra; Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

	I.  PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The evidence supporting the veteran's claim includes his 
statements, and some of the medical evidence.  Following a 
request for information from the VA, the veteran asserted 
that the death of a soldier who had been killed in action in 
January 1966 was stressful to him.  During the VA psychiatric 
examination in February 2003, he claimed that he could not 
get rid of the images and memories of an incident in service 
when he was listening on the radio to the emergency call of a 
captain he knew very well.  The veteran noted that the 
captain had been ambushed by the enemy and died in the 
attack.  He related that during the ambush, the captain 
called on the radio saying "all of us are going to die" and 
he was requesting help that could not arrive on time.  In 
November 2002, the U.S. Armed Services Center for Unit 
Records Research (now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC)), confirmed that a 
Captain with a name similar to that cited by the veteran, had 
died in January 1966.  No other documentation describing the 
circumstances surrounding the death of the soldier could be 
located.  

The veteran has also referred to the fact that he was treated 
by a private physician for depression, and that she 
prescribed Zoloft.  He submitted a print-out from a pharmacy 
confirming that a prescription for Zoloft was filled in 
September 1996.

Finally, the Board notes that VA outpatient treatment records 
dated in 2004 and 2005 reflect that PTSD has been diagnosed.  
In May 2004, the veteran related that he had experienced 
combat in service and said that he had nightmares and 
flashbacks related to Vietnam.  The diagnoses included 
anxiety disorder, PTSD, depressive disorder, major depression 
and addictive disorder.  

The evidence against the veteran's claim includes the service 
treatment records and post-service medical evidence.  
Personnel records disclose that the veteran's principal duty 
was radio operator and that he served in Vietnam from October 
1965 to April 1966.  He received the Vietnam Service Medal.

The Board acknowledges that the veteran indicated on a report 
of medical history in March 1966 that he had frequent trouble 
sleeping.  He denied depression or excessive worry.  A 
psychiatric evaluation on the separation examination in March 
1966 was normal.  

As noted above, the veteran described his stressor at the 
time of the February 2003 VA psychiatric examination.  It is 
significant to note that following the examination, the 
diagnosis was alcohol dependence, severe.  Following a review 
of the claims folder, the examiner commented that other than 
the veteran's allegations, there was nothing that would 
corroborate his assertions of PTSD.  The examiner could not 
detect a diagnosis of PTSD because the veteran did not have a 
longitudinal history of treatment that would include 
reasonably detailed reports about such a condition.  

The Board acknowledges that VA outpatient treatment records 
show that the veteran has been diagnosed with PTSD.  In May 
2004, he reported combat experience in Vietnam and he claimed 
that he had witnessed close buddies and comrades die.  At 
that time, he stated that the onset of his depression was in 
1984, following the suicide of a close friend.  He indicated 
that he had received no psychiatric treatment other than a 
30-day trial of an anti-depressant some ten years earlier.  
It was noted that the veteran met the diagnostic criteria for 
PTSD.  The examiner stated that while the veteran's history 
was significant for chronic childhood and adolescent physical 
abuse, and combat in Vietnam, the primary traumatic event 
appeared to be the suicide of his friend in 1984.  

The Board also notes that the veteran was seen in a VA 
outpatient treatment clinic in November 2005.  It was noted 
that the veteran had a very active social history, with 
numerous relationships and a large circle of friends.  The 
examiner acknowledged that the veteran had been diagnosed 
with PTSD in the past, but that he did not currently have 
symptoms.  He noted that a review of the veteran's military 
history indicated that he was an aide to his company 
commander and had not experienced combat.  In addition, he 
observed that the veteran had had an active social life and 
established numerous long-term relationships and this was in 
contrast to the symptom profile of avoidance and isolation.  
Following a mental status evaluation, the diagnoses were 
adjustment disorder with depressed mood, rule out dysthymia 
and alcohol dependence, in remission.  

The evidence supporting the veteran's claim essentially 
consists of his allegations regarding the existing and 
etiology of PTSD.  Since the veteran is not a medical expert, 
he is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board emphasizes that to the 
extent PTSD was diagnosed, it was attributed to an event that 
occurred following his discharge from service.  It is also 
noted that the comprehensive VA psychiatric examination in 
February 2003, and a VA outpatient treatment noted of 
November 2005, concluded that the veteran did not have PTSD.  
The Board finds this evidence to be of greater probative 
value than the veteran's statements.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for PTSD.

	II.  Tinnitus 

The evidence supporting the veteran's claim includes the fact 
that he was a radio operator in service.  In addition, when 
examined by the VA in November 2002, the veteran related 
that, as a radio operator, he had been close to artillery in 
service.  The diagnosis was tinnitus.  

The evidence against the veteran's claim includes the service 
treatment records and post-service medical records.  In this 
regard, the Board notes that the service treatment records 
are negative for complaints or findings of tinnitus.  The 
veteran denied any ear trouble at the time of the separation 
examination in March 1966, and a clinical evaluation of the 
ears was normal.  In addition, the available records from the 
veteran's Reserve service also show no evidence of tinnitus.  
The fact remains that there is no competent medical evidence 
linking the veteran's tinnitus, which was initially 
documented more than 36 years following the veteran's 
discharge from service, and was first reported as occurring 
in 1994.  In this regard, at his June 2004 VA examination, 
the veteran reported the onset of tinnitus as 10 years 
previously.  The Board concludes, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  

	III.  Spine

The evidence supporting the veteran's claim includes his 
statements and medical evidence of a disability of the 
cervical spine.  In a February 2002 statement, the veteran 
asserted that he sustained a blunt trauma to his neck while 
on National Guard duty in July 1981.  He has also claimed 
that the extensive physical training requirements resulted in 
a disability of the spine.  When seen at a VA outpatient 
treatment clinic in July 2004, the veteran maintained that 
his neck pain began after an injury while he was with the 
Special Forces.  He also said that he sustained a head injury 
at the same time when he fell out of a tree.  Private medical 
records disclose that disc degeneration with significant 
spinal stenosis was present on magnetic resonance imaging of 
the cervical spine in May 1995.  

The evidence against the veteran's claim includes the service 
medical records and the post-service medical evidence.  The 
veteran appears to be arguing that his disability of the 
spine occurred during his period of active duty for training.  
In this regard, the Board observes that in letters dated in 
March and November 2007, the VA requested that the veteran 
provide additional information concerning his service in the 
Reserves, including the name and address of his unit.  No 
response has been received.  In Wood v. Derwinski, 1 Vet. App 
190 (1991), the Court noted that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  The Board notes that Decision 
Review Officer Conference Report in February 2005 shows that 
the veteran indicated he had sustained an injury to the spine 
while with the National Guard in the 1980's.  It was 
indicated that the veteran had no evidence of the injury, 
treatment, or National Guard location for his service 
treatment records.  It was further stated that the veteran 
had no evidence of continuity of treatment after any injury.

As noted above, the veteran reported that he sustained an 
injury to the spine in July 1981.  An examination for the 
Reserves in February 1982 revealed that the spine was normal.  
It is also significant to point out that the veteran 
apparently first sought treatment for his spine complaints in 
May 1995.  At that time, he reported a nine-month history of 
bilateral leg stiffness and weakness.  Following an 
examination the impression was chronic cervical myelopathy.  
There is no clinical evidence of a disability of the spine 
during service or active duty for training, or for many years 
after such service.  In addition, no competent medical 
evidence has been submitted that links the cervical spine 
disability to service.  The medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the etiology of his disability.  The Board 
concludes, therefore, that the preponderance of the evidence 
is against the claim for service connection for a disability 
of the spine.


ORDER

Service connection for PTSD is denied.

Service connection tinnitus is denied.

Service connection for a disability of the spine is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


